Citation Nr: 0600452	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-12 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of cold injuries to the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of cold injuries to the left lower extremity.

3.  Entitlement to an effective date earlier than December 
28, 2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to an evaluation in excess of 40 percent for 
gastrointestinal disease, to include an ulcer.

5.  Entitlement to service connection for pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1950, and from March 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for the residuals of cold injuries in both 
lower extremities, and assigned separate disability ratings 
of 10 percent for each lower extremity, effective February 
2000.  The RO also denied a claim of entitlement to service 
connection for bilateral pes planus.

This matter also comes to the Board on appeal from rating 
decisions dated in March 2003 and December 2003.  In the 
March 2003 rating decision, the RO awarded service connection 
for gastrointestinal disease, to include an ulcer, and 
assigned a 40 percent disability rating, effective February 
28, 1990.  This award implemented a February 2003 Board 
decision that granted the veteran's appeal as to a claim of 
entitlement to service connection for gastrointestinal 
disease.  

In the December 2003 rating decision, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), and assigned an 
effective date of June 23, 2003, for that award.  Thereafter, 
in a Statement of the Case (SOC) dated in August 2004, the RO 
granted an earlier effective date of December 28, 2001, for 
that award.  The veteran continues to seek an earlier 
effective date for the grant of a TDIU.

The issues of entitlement to an increased rating for 
gastrointestinal disease and entitlement to service 
connection for pes planus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of cold injuries to the right 
lower extremity are shown to be manifested by pain, numbness, 
cold sensitivity, nail abnormalities, color changes, and 
locally impaired sensation.

2.  The veteran's residuals of cold injuries to the right 
lower extremity are shown to be manifested by pain, numbness, 
cold sensitivity, nail abnormalities, color changes, and 
locally impaired sensation.

3.  On December 28, 2001, the RO received the veteran's 
formal claim of entitlement to a TDIU.

4.  There is no indication of a formal or informal claim for 
a TDIU having been received by the RO prior to December 28, 
2001.

5.  As of July 13, 2001, but no earlier, it was factually 
ascertainable that the veteran was unable to secure or 
maintain substantially gainful employment due to service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for cold injury residuals of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2005).

2.  The criteria for an initial disability rating of 30 
percent for cold injury residuals of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.

3.  The criteria for the assignment of an effective date of 
July 13, 2001, for the assignment of a TDIU, have been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board notes that the RO did not issue a specific VCAA 
notice letter as to the claims of entitlement to increased 
ratings for the residuals of cold injuries to the lower 
extremities, or as to the claim of entitlement to an earlier 
effective date for the grant of a TDIU.  However, for the 
reasons and bases set forth below, the Board finds that the 
notification requirements of the VCAA have been satisfied in 
this case, as the veteran has been advised of the evidence 
needed to substantiate the these claims, and of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

In this regard, the Board notes an evidence development 
letter dated in September 2002 in which the RO advised the 
veteran of the evidence needed to substantiate the claims of 
service connection for a gastrointestinal disorder, and of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  In addition, in August 2003, the RO 
issued another evidence development letter advising the 
veteran of the evidence needed to substantiate the claims of 
service connection for the residuals of cold injuries to the 
upper extremities and the claim for a TDIU.  In that letter, 
the RO again advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

Although these letters did not specifically address the 
veteran's claims of entitlement to increased ratings for the 
residuals of cold injuries to the lower extremities, the 
Board notes that they did provide important information as to 
the veteran's responsibilities under VCAA, and as to VA's 
responsibilities under VCAA.  In particular, both letters 
informed the veteran of what evidence should be provided by 
him and what evidence should be provided by VA.  Furthermore, 
in a Statement of the Case dated in July 2002 and a 
Supplemental Statement of the Case dated in March 2004, the 
RO informed the veteran of the laws and regulations governing 
his claims, including the rating criteria applicable to these 
claims.  The RO also provided notice as to the evidence that 
had been considered in adjudicating his claims, and as to the 
reasons and bases for the RO's decision on those issues.  The 
Board believes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
these claims.  Therefore, with respect to the claims of 
entitlement to increased ratings for the residuals of cold 
injuries to the lower extremities, the Board finds that the 
notification requirements of the VCAA have been satisfied in 
this case.

In addition, the Board notes that the veteran's appeal as to 
the effective date assigned for the TDIU arose from his 
disagreement with the initial rating decision that awarded 
that benefit.  Since the claim as to an earlier effective 
date is considered a "downstream" issue, a specific VCAA 
notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

As noted above, the veteran was provided with a VCAA notice 
letter as to his original claim of entitlement to TDIU.  
After the claim for a TDIU was granted, and the veteran 
expressed disagreement with the effective date assigned for 
that award, he was informed of the laws and regulations 
governing his claim for an earlier effective date in an 
Statement of the Case issued in August 2004.  In that 
document, the veteran was also provided the substance of the 
implementing regulations of the VCAA, which included 
additional notice as what evidence should be provided by him 
and what evidence should be provided by VA.  He was also 
provided notice as to the evidence that had been considered 
in adjudicating his claim for an earlier effective date, and 
as to the reasons and bases for the RO's decision on that 
issue.  Therefore, the Board believes that the VCAA 
notification requirements have been satisfied pursuant to 
VAOPGCPREC 8-2003, and that, any defect in notice, if it were 
held to exist, would be rendered harmless in the present 
case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that all available medical records have been obtained 
in support of his claims, and that he has been provided with 
VA medical examinations pertaining to his residuals of cold 
injuries of the lower extremities.  The veteran and his 
representative have submitted written argument, but have not 
identified any additional evidence to be obtained prior to an 
appellate decision on these claims.  

Therefore, the Board finds that the veteran has been fully 
and properly notified of the evidence necessary to 
substantiate his claims, of his and the VA's respective 
responsibility to identify and obtain such evidence and of 
the laws and regulations governing his claims, as well as the 
substance of the regulations implementing the VCAA.  
Furthermore, the VA has obtained all relevant evidence to 
support the veteran's claims for inclusion in his claims 
file.  Accordingly, the Board finds that it may proceed with 
appellate review.

II.  Entitlement to increased ratings for residuals of cold 
injuries to each lower extremity

The veteran's residuals of cold injuries in each lower 
extremity are presently assigned separate 10 percent 
evaluations for each lower extremity.  He essentially 
contends that increased evaluations are warranted in each 
extremity based on symptoms such as pain, loss of sensation, 
color changes, nail abnormalities, and x-ray abnormalities.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

As noted above, the veteran is presently assigned separate 10 
percent evaluations for cold injury residuals in each lower 
extremity pursuant to Diagnostic Code (DC) 7122.  Under that 
code, a 10 percent evaluation is warranted for cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity.  For a 20 percent evaluation, there must be 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The Board notes that these claims are on appeal from initial 
awards of service connection for the residuals of cold 
injuries to both lower extremities.  Therefore, the Board has 
considered whether or not staged ratings may be available for 
the veteran's residuals of cold injuries in the lower 
extremities at any time since February 25, 2000, which is the 
date of receipt of the veteran's claim for service connection 
for these disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that increased ratings 
of 30 percent are warranted under DC 7122 for each lower 
extremity for the entire period since February 25, 2000.  In 
essence, the Board finds that the veteran's residuals of cold 
injuries are shown to be manifested by pain, numbness, and 
cold sensitivity, as well as symptoms such as nail 
abnormalities, color changes, and locally impaired sensation.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of an 
examination conducted by QTC medical services in July 2001, 
and the report of a VA examination conducted in October 2003.

In this regard, the Board notes the report of the July 2001 
QTC examination in which it was noted that the veteran 
complained of a history of symptoms related to cold injuries 
in his feet.  He also reported symptoms he believed to be 
related to bilateral pes planus.  With respect to his history 
of frozen feet, the examiner noted that the veteran was 
currently experiencing pain, numbness, and tingling.  It was 
also noted that the veteran denied experiencing edema or 
vascular problems, but he did report that his feet do change 
color from "whiteish" to "blueish".  He also described a 
loss of sensation, an abnormal sensation to touch, and 
increased sensitivity to cold weather. 

Neurological examination at that time revealed deep tendon 
reflexes to be normal and appropriate in both lower 
extremities.  Musculoskeletal examination revealed no edema 
in either lower extremity.  Temperature was found to be warm 
to the mid-dorsal foot, and then cool from the mid-dorsal to 
the distal toe tips bilaterally.  No atrophy was found, and 
the color of both feet was found to be pale to yellow.  The 
examiner found that the texture of the skin appeared normal, 
and that there were no ulcerations.  The examiner further 
determined that there was no loss of tissue or digits.  
Vascular examination reportedly revealed some evidence of 
vascular insufficiency in both lower extremities, such as an 
absence of hair growth from the mid-calf throughout both legs 
and into the feet, as well as "shiny, atrophic skin" of 
both lower legs.  It was also noted that there was evidence 
of Raynaud's phenomenon of both distal feet and toes.

The examiner concluded that the veteran had sustained 
exposure due to inadequate boots and clothing in service 
while spending a prolonged period of time in wet, snowy, cold 
weather.  The examiner found that the veteran experienced 
current sequelae of numbness, tingling, poor peripheral 
pulses in both lower extremities, peripheral neuropathy in 
the form of paresthesias, and chronic fungus infection 
(onychomycotic changes of the toenails).  The examiner also 
found that the veteran had osteoarthritis-like involvement of 
the joints of the first metatarsophalangeal of both feet with 
hallux valgus of the first metatarsophalangeal joint and 
hallux rigitidus of the right first metatarsophalangeal 
joint.  The examiner concluded that this condition was 
progressively causing moderate functional disability in all 
activities of daily living.

In short, the July 2001 examination showed that the veteran 
was experiencing pain, numbness, cold sensitivity, 
onychomycotic changes in the toenails, and locally impaired 
sensation in both lower extremities.  The Board finds that 
such manifestations are consistent with a rating of 30 
percent under DC 7122.

During the October 2003 VA examination, the veteran reported 
that his most intense and continuous problem was with his 
left big toe.  He indicated that he had undergone two 
surgeries on his left foot recent years, and that his big toe 
was now a half inch shorter than the other big toe.  The 
veteran further reported having an extreme cold intolerance 
in his feet, pain everyday, and fungus in his toenails.  It 
was noted that the veteran had apparently been told that he 
had Raynaud's phenomenon as well.

Physical examination revealed 2+ pulses throughout with no 
evidence of edema.  The examiner found 4-6mm. varicosities in 
a small area on the anterior portion of the left leg.  
Examination of the feet revealed cold toes and good capillary 
refill.  It was noted that there was limited range of motion 
in the left big toe, possible onychomycosis of the left third 
toe, and a callus on the sole of the left foot.  The examiner 
also noted hair loss up to the lower leg with very dry, very 
pale skin.  The examiner concluded that the veteran's 
residuals were currently manifested by complaints of 
stiffness, constant pain, and cold intolerance as evidenced 
by Raynaud's phenomenon. 

Although this examination did not demonstrate the degree of 
symptomatology shown during the July 2001 QTC examination, 
the report does establish that the veteran continued to 
experience pain, cold sensitivity, and onychomycosis in the 
toenails.  

The Board believes that the reports of these two examinations 
establish that, since February 2000, the veteran's residuals 
of cold injuries to the lower extremities have been 
manifested by a disability picture that more closely 
approximates that of a 30 percent disability rating in each 
lower extremity under the criteria of DC 7122.  38 C.F.R. 
§ 4.7.  As discussed in detail above, these examinations have 
shown that the veteran's disability to be manifested by pain, 
numbness, cold sensitivity, nail abnormalities, color 
changes, and locally impaired sensation in both lower 
extremities.

Consequently, the Board finds that 30 percent ratings are 
warranted for each lower extremity under the criteria of DC 
7122.  The Board notes that this is the maximum disability 
rating available for each part affected under the criteria of 
DC 7122.  Thus, the benefits sought on appeal are granted.

As noted above, Note (1) of DC 7122 instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  This note also provides for the separately 
evaluation of other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.

In this case, the diagnosis of peripheral neuropathy that was 
noted in the report of his July 2001 QTC examination was 
specifically contemplated in the award of 30 percent ratings 
in each lower extremity.  Similarly, the Board notes the 
veteran's history of Raynaud's phenomenon was also considered 
in the assignment of a 30 percent rating in each lower 
extremity under DC 7122.

Although the July 2001 examiner found evidence of peripheral 
neuropathy in the form of paresthesias, the Board finds that 
there was no evidence of additional neurological disability 
in either lower extremity so as to warrant separate 
disability ratings on that basis.  In essence, the Board 
finds that the medical evidence of record does not 
demonstrate evidence of atrophy, loss of strength, paralysis 
or other symptoms that would support separate disability 
ratings based on peripheral neuropathy in either lower 
extremity.

The Board has also considered whether the veteran's Raynaud's 
phenomenon would be more appropriately rated separately under 
38 C.F.R. § 4.104, DC 7117 (2005), which is the criteria 
applicable to that disorder.  In this regard, the Board notes 
that, although the veteran has reported a history of 
intolerance to extreme cold, which the October 2003 VA 
examiner found to be consistent with Raynaud's phenomenon, 
the medical evidence of record does not demonstrate that the 
veteran experiences attacks of color changes on a weekly 
basis, and there is no indication that the veteran 
experienced ulcers on his digits at any time during the 
period since February 2000.

The Board has further considered the veteran's reports of 
having a history of problems with his left big toe, and the 
fact that the October 2003 VA examiner specifically noted 
that there was limitation of motion present left big toe.  
However, the Board notes that limitation of motion in a 
single toe does not warrant a compensable evaluation under 
the rating schedule.  Furthermore, although the July 2001 QTC 
examiner specifically found evidence of osteoarthritis-like 
involvement of the joints of the first metatarsophalangeal 
with a history of hallux valgus and hallux rigitidus, the 
Board further notes that residual osteoarthritis and other x-
ray abnormalities are specifically contemplated by the 30 
percent rating now assigned for each lower extremity under DC 
7122. 

The Board notes that the veteran's representative has 
asserted that the application of DeLuca v Brown, 8 Vet. App. 
202 (1995) would provide a basis to grant a compensable 
evaluation.  However, the holding in DeLuca addresses 
disabilities of the musculoskeletal system.  The veteran's 
service-connected disabilities are disabilities of the 
peripheral nerves, and thus, DeLuca would not be applicable 
in the veteran's claims for increased evaluations.  
Furthermore, if Deluca were held to apply, the Court has held 
that an increased rating based on functional loss is not 
available if the claimant is already receiving the maximum 
benefit under the rating schedule.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  The initial rating of 30 percent 
assigned herein is the maximum schedular rating available for 
each extremity under DC 7122; thus, an additional evaluation 
is not available under Deluca.

In summary, the Board finds that credible and probative 
evidence of record supports the assignment of separate 30 
percent disability ratings, but no more, under DC 7122 for 
the veteran's service-connected residuals of cold injuries in 
each lower extremity.

III.  Entitlement to an effective date earlier than December 
28, 2001, for the grant of a TDIU

The veteran essentially contends that he should awarded an 
earlier effective date of November 24, 1998, because he 
believes that this is the earliest date on which he met the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a) (2005).

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2005).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

As noted above, the veteran essentially contends that he 
should awarded an earlier effective date of November 24, 
1998, because he believes that this is the earliest date on 
which he met the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a).

In this regard, the Board notes that the effective date for 
the award of service connection for gastrointestinal disease 
is February 28, 1990, and that the effective date for the 
award of service-connection for post-traumatic stress 
disorder (PTSD) is November 24, 1998.  Service connection was 
established for all remaining disabilities from February 25, 
2000.  

The Board further notes that the service-connected 
gastrointestinal disease has been evaluated as 40 percent 
disabling, from February 28, 1990; and that the veteran's 
PTSD has been evaluated as 30 percent disabling from November 
24, 1998; as 50 percent disabling from February 25, 2000; and 
as 70 percent disabling from June 23, 2003.  As a consequence 
of the Board's decision herein, the veteran has been awarded 
separate 30 percent evaluations for each lower extremity, 
effective February 25, 2000.  He is also rated as 20 percent 
disabled for the residuals of cold injuries to the right 
upper extremity, effective February 25, 2000, and as 20 
percent disabled for the residuals of cold injuries to the 
left upper extremity, effective February 25, 2000.  The 
veteran has also been awarded service connection for the 
residuals of cold injuries to the nose and earlobes, 
effective from February 25, 2000, but these disabilities have 
been evaluated as non compensable.

Therefore the veteran has combined total schedular ratings of 
40 percent, effective February 28, 1998; of 60 percent, 
effective November 28, 1998; and of 90 percent, effective 
February 25, 2000.  38 C.F.R. § 4.25 (2005).  The Board notes 
that this includes application of the bilateral factor for 
both upper and lower extremities.  38 C.F.R. § 4.26 (2005).

Although the veteran believes that he met the percentage 
requirements of 38 C.F.R. § 4.16(a) as of November 28, 1998, 
the Board finds that this is in fact not the case.  As noted, 
if there is only one service-connected disability, it must be 
rated at 60 percent or more; and, if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  Because the 60 percent 
rating in effect as of November 28, 1998, was a combined 
rating from two service-connected disabilities, it does not 
satisfy the criteria of this regulation.

Furthermore, even if the veteran did meet the criteria of 
38 C.F.R. § 4.16(a) as of that date, this fact alone would 
not warrant the assignment of a TDIU as of that date.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2005).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2005); Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

In this case, the veteran's formal application for TDIU was 
received on December 28, 2001.  The Board has been unable to 
identify any correspondence received prior to that date that 
could be reasonably interpreted as a formal or informal claim 
for TDIU.  Although the veteran has been unemployed since he 
retired in 1984, the Board cannot identify any document 
received prior to December 2001 in which the veteran asserts 
that he is unable to secure or maintain employment due to a 
service-connected disability.  Therefore, the Board finds 
that the RO was correct in assigning an effective date of 
December 28, 2001, for the grant of a TDIU.

The Board further finds that the circumstances of this case 
are unlike those present in the case of Roberson v. Principi, 
251 F. 3d 1378 (2001).  In Roberson, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that when a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of section 3.155(a) 
has been met and VA must consider TDIU.  VA must determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether a claim 
is specifically labeled as a claim for TDIU. 

Here, there is no indication whatsoever that the veteran was 
seeking TDIU prior to December 2001.  In Brannon v. West, 12 
Vet. App. 32 (1998), the Court observed that while the Board 
must interpret an appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant.  The Court has also held that an appellant 
must have asserted the claim expressly or impliedly.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  Prior to 
December 28, 2001, the veteran did not raise a TDIU claim, 
either expressly or impliedly.

As noted above, an exception to the general rule for 
effective dates applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  Thus, 
if it is factually ascertainable that the veteran became 
unable to secure or maintain employment due to service-
connected disabilities at any time within the one year prior 
to December 28, 2001, the law provides that the effective 
shall be awarded on that basis.

Accordingly, the Board has reviewed the record to determine 
whether it was factually ascertainable that the veteran met 
the criteria for a TDIU at any time during the one year 
period prior to December 28, 2001.  However, a review of the 
record reveals that there is very little medical evidence of 
record for that period.  In fact, the only medical evidence 
of record for that period appears to be the reports of a QTC 
psychiatric examination conducted in July 2001 and the QTC 
foot examination also conducted in July 2001.

With respect to the July 2001 QTC psychiatric examination, 
the Board notes that this was the first time that the veteran 
underwent an examination in regard to his service-connected 
PTSD.  At that time, the veteran reported having always 
preferred working in positions that were isolated and lonely 
because he had difficulty interacting with others.  He 
indicated that he had worked for the phone company for 29 
years, and had retired at the age of 53.  The examiner found 
that the veteran's PTSD was manifested by isolating behavior, 
seclusion, difficulty interacting with others, nightmares, 
flashbacks, and hypervigilance.  It was also noted that his 
mood manifests with some degree of anxiety and depression.  
The examiner noted a global assessment of functioning (GAF) 
score of 50, which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

As discussed in detail herein above, in the report of the 
July 2001 foot examination, the examiner found that he was 
experiencing pain, numbness, and tingling in both lower 
extremities.  The examiner also noted a loss of sensation, an 
abnormal sensation to touch, and increased sensitivity to 
cold weather.  The examiner concluded that the veteran's 
residuals of cold injuries to the lower extremities were 
progressively causing moderate functional disability in all 
activities of daily living.

Although the July 2001 foot examination does reveal that the 
veteran's residuals of cold injuries were causing moderate 
impairment, the Board finds that the report of this 
examination does not suggest that the veteran was prevented 
from securing or maintaining substantially gainful employment 
as a result of that disability.  However, the Board finds 
that there is medical evidence suggesting that he was unable 
to secure or maintain employment at that time by reason of 
his PTSD.  In particular, the Board notes the GAF score of 50 
contained in the July 2001 report, which is indicative of an 
inability to keep a job.

As noted above, service connection has also been established 
for a number of other disabilities, including 
gastrointestinal disease and the residuals of cold injuries 
to the upper extremities, the nose, and the earlobes.  
Although the veteran has combined schedular rating of 90 
percent effective from February 25, 2000, there appears to be 
an absence of medical evidence regarding these disabilities 
through much of the period between December 2000 and December 
2001.  

Nevertheless, the Board has considered the GAF score assigned 
in the report of the July 2001 QTC psychiatric examination in 
light of the veteran's overall disability during that period 
as shown by his combined rating.  Based on this record, the 
Board believes that there is an approximate balance of 
positive and negative weight regarding the issue of whether 
the veteran has been unable to secure or maintain employment 
since July 13, 2001, which is the date of the psychiatric 
examination.  Therefore, having resolved doubt in favor the 
veteran, the Board finds that an effective date of July 13, 
2001, is warranted for the grant of his TDIU.  To this 
extent, the benefit sought on appeal is granted.


ORDER

Entitlement to an initial rating of 30 percent for the 
residuals of cold injuries to the right lower extremity is 
granted, subject to the regulations applicable to the payment 
of monetary awards.

Entitlement to an initial rating of 30 percent for the 
residuals of cold injuries to the left lower extremity is 
granted, subject to the regulations applicable to the payment 
of monetary awards.

Entitlement to an earlier effective date of July 13, 2001, 
for the award of a TDIU is granted, subject to the 
regulations applicable to the payment of monetary awards.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected gastrointestinal disease, to include an 
ulcer, which has been assigned a 40 percent disability 
rating, effective February 28, 1990.

The record reflects that the veteran was last examined in 
regard to this disability in January 2003.  However, this 
examination was arranged by the RO to clarify the etiology of 
his current gastrointestinal disability for the purpose of 
developing his claim of entitlement to service connection for 
gastrointestinal disease.  As noted by the veteran's 
representative in a September 2005 statement, the veteran has 
not been afforded an examination to evaluate the severity of 
that disability.  For this reason, the representative 
contends that the veteran should be provided with the 
opportunity to undergo further VA examination.

The Board believes that the findings contained in the report 
of the January 2003 VA examination are not sufficient to 
allow for rating the veteran's disability under the 
diagnostic criteria applicable to the digestive system.  
Therefore, the Board agrees with the contentions of the 
veteran's representative, and finds that the veteran should 
undergo another VA examination.

The veteran is also seeking service connection for bilateral 
pes planus.  The veteran acknowledges that this disability 
was present before he entered active duty in 1947; however, 
he contends that this disability was aggravated by his 
military service.  Specifically, he points to the cold 
injuries he sustained to the lower extremities.

Although the veteran underwent foot examinations in July 2001 
and October 2003, it appears that no opinion has ever been 
obtained as to the extent, if any, that the claimed bilateral 
pes planus was aggravated by the veteran's military service, 
to include the cold injuries he sustained in the lower 
extremities.  Therefore, the Board finds that this claim must 
be remanded so that the RO can obtain such an opinion.

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for his 
service-connected gastrointestinal 
disease with ulcer.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The AMC should arrange for the 
veteran to undergo an examination to 
determine the severity of his 
gastrointestinal disease, to include an 
ulcer.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth in detail all current 
symptoms and clinical findings related to 
the service-connected gastrointestinal 
disease with ulcer, in particular 
describing the frequency, duration, and 
severity of all symptoms, as well as any 
anemia, weight loss, or other 
constitutional manifestations of the 
disability.  The examiner should 
specifically comment on whether his 
disorder is manifested by nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
or malnutrition.  

4.  The AMC should arrange for the 
veteran to undergo an examination to 
determine whether the claimed bilateral 
pes planus was aggravated by the 
veteran's military service.  The claims 
folders must be thoroughly reviewed by 
the examiner in connection with the 
examination.  Any tests and studies 
deemed necessary by the examiner should 
be conducted.  Following review of the 
veteran's medical records and history, 
the examiner should render an opinion as 
to whether the bilateral pes planus 
increased in severity during either 
period of active military service beyond 
the natural progression of the disease.  
Any opinion expressed must be accompanied 
by a complete rationale.

5.  The AMC should the readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the AMC should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


